

 S2162 ENR: Librarian of Congress Succession Modernization Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
 fifteenS. 2162IN THE SENATE OF THE UNITED STATESAN ACTTo establish a 10-year term for the service of the Librarian of Congress.1.Short titleThis Act may be cited as the Librarian of Congress Succession Modernization Act of 2015.2.Appointment and term of service of Librarian of Congress(a)In generalThe President shall appoint the Librarian of Congress, by and with the advice and consent of the Senate.(b)Term of ServiceThe Librarian of Congress shall be appointed for a term of 10 years.(c)ReappointmentAn individual appointed to the position of Librarian of Congress, by and with the advice and consent of the Senate, may be reappointed to that position in accordance with subsections (a) and (b).(d)Effective DateThis section shall apply with respect to appointments made on or after the date of the enactment of this Act.3.Conforming AmendmentThe first paragraph under the center heading Library of Congress under the center heading Legislative of the Act entitled An Act Making appropriations for the legislative, executive, and judicial expenses of the Government for the fiscal year ending June thirtieth, eighteen hundred and ninety-eight, and for other purposes, approved February 19, 1897 (29 Stat. 544, chapter 265; 2 U.S.C. 136), is amended by striking to be appointed by the President, by and with the advice and consent of the Senate,.Speaker of the House of RepresentativesVice President of the United States and President of the Senate